t c summary opinion united_states tax_court robert c jacobsen and carol s jacobsen petitioners v commissioner of internal revenue respondent docket no 13414-o0s filed date robert c jacobsen and carol s jacobsen pro_se robert b taylor for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the - - year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal income taxes for the deficiency resulted from disallowance of deductions for car and truck expenses legal and professional expenses and salaries and wages claimed on schedule c profit or loss from business attached to petitioners’ federal_income_tax return respondent made adjustments to petitioners’ schedule a itemized_deductions and determined that petitioners were liable for a 10-percent additional tax on each petitioner’s distribution from a retirement_plan after concessions the issues remaining for decision are whether petitioners have adequately substantiated expenses subject_to sec_274 or for legal and professional fees claimed and whether the additional tax imposed on early distributions under sec_72 applies to the distributions received from their retirement plans background petitioner robert c jacobsen mr jacobsen was licensed to sell real_estate in arizona and new jersey prior to and during petitioner carol s jacobsen mrs jacobsen was employed prior to as an executive secretary in mrs jacobsen was diagnosed with a heart condition and a heart transplant was recommended mrs jacobsen had to give up her regular employment and began to receive social_security_benefits during petitioners spent a substantial amount of time at hospitals and going to and from hospitals and doctors’ offices mrs jacobsen also performed services in mr jacobsen’s business during petitioners deducted on form_1040 u s individual_income_tax_return schedule c dollar_figure as wages consisting of dollar_figure in compensation and dollar_figure as employee_expenses of mrs jacobsen the dollar_figure was reported as wages by mrs jacobsen on page of the return and thus constituted a wash the dollar_figure in employee_expenses is allegedly vehicle expense miscellaneous business_expenses and meals and entertainment_expenses which are still in issue in this case petitioners reported no income from mr jacobsen’s real_estate business on their tax_return for in addition to the dollar_figure in dispute as set forth above deductions disallowed by respondent include dollar_figure in car and truck expenses and dollar_figure for legal and professional fees mrs jacobsen wa sec_54 years old in she received a distribution from her retirement account in the amount of dollar_figure mr jacobsen wa sec_56 years old in and received a distribution from his retirement account in the amount of dollar_figure respondent determined that each of the distributions was subject_to a 10-percent additional tax under sec_72 q4e- discussion expenses subject_to sec_274 qd respondent contends that petitioners did not adequately substantiate the car and truck expenses deducted on their return citing sec_274 because the disputed amount of dollar_figure was claimed for mrs jacobsen and identified as vehicle expenses and meals and entertainment_expenses the same considerations apply to those items sec_274 sec_274 provides in part as follows sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift the secretary may by regulations provide that some or all of the requirements of the preceding sentence shall not apply --- - in the case of an expense which does not exceed an amount prescribed pursuant to such regulations in support of their claims to deductible car and truck expenses petitioners presented a copy of a calendar for some bills and statements reflecting purchase of gas and rentals of automobiles bills for insurance on three vehicles and repair bills the calendar showed mileage for the first months of the year to support his claim that he engaged in various marketing activities during mr jacobsen presented copies of schedules of activities for the years and and testified that he engaged in the same type of activity in mr jacobsen testified the court i see your schedule c reported no income for from your real_estate business why is that the witness mr jacobsen well between running between the hospitals and trying to do things and getting referrals i had to pass jobs off or prospects off and those things fell through most of the time it was a tough year the court tell me how you used your car again i mean how did you come up with the amount that’s deducted dollar_figure is a lot of car and truck expense and--- the witness i basically lived in my car the court well you were running to the hospital a lot how did you distinguish between hospital runs and business runs the witness well logistically i went from my house to the hospital and then from there on to the office or beyond so that that mile was inclusive -- - petitioners are not entitled to estimate deductible car and truck expenses without the substantiation of time place and business_purpose required by sec_274 see also sec_280f d with respect to expenses relating to passenger automobiles despite the volume of paper presented by petitioners they have failed to satisfy the strict substantiation requirements of the applicable law even if we could accept mr jacobsen’s generalized testimony and assertions that all of the mileage related to attempts to secure business and to make contacts the amount is unreasonable in view of his testimony about the severity of mrs jacobsen’s illness during on this record no deduction for car and truck expenses or meals and entertainment_expenses may be allowed legal expenses respondent contends that there is no evidence substantiating petitioners’ claim that they incurred legal expenses during that were deductible as business_expenses again petitioners presented fragmentary documents that showed that certain payments were made neither the documents nor mr jacobsen’s testimony adequately or persuasively explained how the expenses related to his business his testimony about the various matters discussed with regard to the services provided by the lawyer to whom payment was made suggests items that are not currently deductible mr jacobsen testified - j- i was looking to start_up my own real_estate company at that time in fact i’m still looking to do that--and real_estate investments reits and such we were going to buy and sell business and start a holding_company i started two other additional companies in that regard we were concerned about doing maybe business in california and new jersey so we talked about taxes and consequences thereof we talked about social_security and retirement talked to him about hiring my wife as a consultant and fees and salary and things like that we also talked to him about having him work on cases that we thought we could sue her prior employer so we gave him stipends and he deducted every time we called him or what have you business startup expenses are deductible only as permitted under sec_195 investment_expenses and advice concerning taxes are deductible under sec_212 but only to the extent that the aggregate of miscellaneous_itemized_deductions exceed sec_2 percent of adjusted_gross_income sec_67 legal fees relating to a suit against mrs jacobsen’s former employer might or might not be deductible depending on the nature of the lawsuit in any event the identified services included few if any services that would be deductible on schedule c the record does not include any basis for allocation no deductions for legal expenses may be allowed distributions from retirement plans sec_72 provides in pertinent part as follows t 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general ---distributions which are-- made on or after the date on which the employee attains age made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee’s being disabled within the meaning of subsection m iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 provides m special rules applicable to employee annuities and distributions under employee_plans --- meaning of disabled ---for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite --- - duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require respondent argues that petitioners’ claim that mrs jacobsen was disabled is inconsistent with her performance of services in mr jacobsen’s business during mr jacobsen explained that mrs jacobsen’s activities in relation to his business were therapeutic and we do not believe that a performance of office and administrative tasks at home is inconsistent with disability resulting from heart disease we disallowed deductions for car and truck expenses partly because the substantial expenses that were claimed to be business related were unreasonable during the time that petitioners were dedicated to the care of mrs jacobsen we are satisfied that she was disabled for purposes of sec_72 and that petitioners are not liable for the additional tax on the distribution from her retirement_plan mr jacobsen however relies on sec_72 iv with respect to the distribution from his retirement_plan claiming that the payments that he received over a period of years were substantially equal under internal_revenue_service notice_89_25 q a no-12 1989_1_cb_662 there are three methods that may be used to calculate substantially equal annual periodic_payments any method that would be acceptable for purposes of calculating the minimum distribution required under section - a by amortizing the account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary with life expectancies determined in accordance with sec_1_401_a_9_-1 proposed income_tax regs fed reg date at an interest rate that does not exceed a reasonable interest rate on the date payments commence or by dividing the account balance by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the age attained in the first distribution year and continuing for the life of the account owner with such annuity factor derived using a reasonable mortality_table and using an interest rate that does not exceed a reasonable interest rate on the date payments commence the parties have stipulated that mr jacobsen received distributions from his individual_retirement_account of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively at trial mr jacobsen presented various computations that he said supported his claim that the amounts were substantially equal under the annuity method described in notice_89_25 supra respondent contends that the amounts distributed were not the amounts calculated for each year that petitioners failed to substantiate that the calculation was based on the correct balance in the retirement account at the time the withdrawal was made and that petitioners did not employ a consistent interest rate in their calculations we agree with respondent and conclude that petitioners have not shown that mr jacobsen’s distribution qualifies for an exception to the tax imposed under sec_72 conclusion petitioners appear to have had a difficult year in however throughout the proceedings in this case mr jacobsen made unwarranted accusations against respondent’s representatives and complained that respondent’s agents never explained exactly what would be required to substantiate petitioners’ expenses mr jacobsen acknowledged that in an earlier case in this court docket no involving petitioners’ liability for business_expenses were disallowed in a bench opinion and that an appeal to the court_of_appeals for the ninth circuit was unsuccessful see jacobsen v commissioner 103_f3d_138 9th cir affg an oral opinion of this court thus by the time their return was filed for petitioners were on notice that they needed to substantiate better the deductions claimed on their returns our sympathy toward their personal situation does not mean that we can allow deductions that have not been substantiated in accordance with the legal requirements to reflect the foregoing decision will be entered under rule
